The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 10-13, 15, 17-21, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripa (DEI 9513764) in view of Perner (USPN 5,601,342) and Schlanger (USPN 6,089,675). 
Ripa teaches a wheel clamping assembly having first and second spaced structural members 6 with a substantially cylindrical axle assembly 4 removably affixed to the structural members. The wheel clamping assembly comprises (a) an axle portion 4 located between first and second ends of the axle assembly; (b) said first structural member 6 having a first closed bore dropout and having a first side and a second side, with said axle portion extending from the first side; (c) said second structural member 6 (on the right) having a second closed bore dropout and having a first side and a second side; (d) a locking mechanism, comprising: a first locking mechanism portion (threaded bore 11 in dropout 6) substantially operationally integral with said second structural member at the second closed bore 
Ripa lacks an abutment member slidably mounted to the axle portion and the cam lever attached to the axle by a screw (claim 6) that extends longitudinally into the axle.  Ripa also lacks a first locking mechanism portion that is both removable from the second structural member and capable of being secured in position substantially integral with the second structural member substantially within the second closed bore dropout, without engagement with a second locking mechanism.
Perner shows an abutment member 12 that is slidably, but not rotatably, mounted to the axle portion and a cam lever 9 attached to an axle member 1 by a screw (schematically depicted in the 
Schlanger teaches a first locking mechanism portion 116 in Figure 8B that is both removable from the second structural member (closed dropout 112) and capable of being secured in position substantially integral with the second structural member substantially within the second closed bore dropout (inserted into closed bore dropout and bolted in place).  Schlanger teaches this structure as an obvious alternative to an integrally threaded closed bore dropout, as illustrated in Figure 8A of Schlanger.
It would have been obvious to one of ordinary skill in the art to provide the Ripa lever with cam end, an abutment member, and a longitudinal screw for attachment to the axle, as taught by Perner, in order to provide added clamping force, a height adjustment for the axle, and a readily removable connection for the lever.  It would also have been obvious to replace the first locking member portion of Ripa (and integral threaded hole in the closed bore dropout) with an unthreaded hole having a removably fixed locking mechanism portion that is internally threaded (and that does not require a second locking mechanism on the axle to stay in place), as taught by Schlanger (illustrated in Figure 8B of Schlanger), in order to facilitate removal of the first locking member portion for replacement or repair.
Regarding claims 2, 12, and 13, the first and second structural members of Ripa each comprise a bicycle fork leg.

Regarding claims 5 and 17, the quick release of Ripa includes a lever 14 and a rounded end 15 and Perner teaches a lever 9 and a cam end 11 for applying longitudinal force on the axle.
Regarding claims 7 and 15, Perner teaches that the lever can swivel with the abutment member but it has a non-rotational connection to the abutment member 12 (col. 3, lines 1-3).
Regarding claim 8, Ripa shows a chamfered face for locating the bore relative to the wheel structure. The chamfered face is on the axle portion that engages the structural member, rather than on an abutment member. Perner teaches an intermediate abutment member that engages the structural member.  It would have been obvious to chamfer abutment member of the combination of Ripa and Perner, in that it is the portion of the combination locking member that engages the structural member, in view of the teaching of Ripa, to locate the axle end relative to the structural member.
Regarding claim 10, the abutment member 12 is substantially cylindrical and has a larger diameter than the axle portion.
Regarding claim 11, Ripa is silent regarding the diameter of the axle portion. However, it would have been obvious to make the axle portion at least 9mm, in order to provide an adequately strong support for the wheel.
Regarding claims 18 and 19, Perner shows that camping force is applied to a radially continuous annular contact area (at 2) of the structural member.
Regarding claims 20 and 21, the axle portion cannot be detached from either the Ripa or Perner structural members without being fully withdrawn from the wheel and hub assembly due to the closed bores in the structural members.
.

Claims 1-8, 10-13, 15, 17-21, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripa (DE19513764) in view of Juy (DE806,201) and Schlanger (USPN 6,089,675). 
Ripa teaches a wheel clamping assembly having first and second spacedstructural members 6 with an axle assembly 4 removably affixed to the structural members.  The wheel clamping assembly comprises (a) an axle portion 4 located between first and second ends of the axle assembly; (b) said first structural member 6 having a first closed bore dropout and having a first side and a second side, with said axle portion extending from the first side; (c) said second structural member 6 having a second closed bore dropout and having a first side and a second side; (d) a locking mechanism, comprising: a first locking mechanism portion (threaded bore 11 in dropout 6) substantially operationally integral with said second structural member at the second closed bore dropout, wherein the first locking mechanism is secured in substantially fixed position relative to the second structural member; and a second locking mechanism portion (threaded end of axle 10) formed on the axle portion near the second end of the axle assembly; (e) an abutment member (enlarged portion 7 of axle) capable of abutting one of the first side and the second side of the first structural member; and (f) a quick release 14-17 capable of providing a clamping force between said abutment member and the locking mechanism at the second end of said axle assembly opposite the abutment member, said force being capable of clamping said axle assembly and of clamping a hub having a first end adjacent the first structural member and a second end adjacent the second structural member by compressing said structural members toward one another and against a respective end of the hub, thereby rendering the hub (inner bearing portions of the hub) substantially non-rotatable with respect to the structural 
Ripa lacks an abutment member slidably mounted to the axle portion and the second structural member and the lever 14 attached to the axle by a screw (claim 6) that extends longitudinally into the axle. Ripa also lacks a first locking mechanism portion that is both removable from the second structural member and capable of being secured in position substantially integral with the second structural member substantially within the second closed bore dropout, without engagement with a second locking mechanism.
Juy shows a wheel clamping assembly with a quick release 2-5 including an abutment member 3 that is slidably, but not rotatably, mounted to an axle portion 1 and moves relative to the axle portion and a structural member during operation of the quick release lever or handle 5.  The lever 5 is attached to an axle member 1 by a screw (see Figure 3) that extends longitudinally from the axle into a lever attachment portion and through the abutment member 3.  Rotation of a quick release handle about an axis substantially perpendicular to the axle portion is capable of longitudinally moving the abutment member substantially along the axis of the axle portion by pressing the abutment member against 2the first structural member and thereby moving the axle relative to at least the first structural member.
Schlanger teaches a first locking mechanism portion 116 in Figure 8B that is both removable from the second structural member (closed dropout 112) and capable of being secured in position 
It would have been obvious to one of ordinary skill in the art to provide the Ripa lever with a cam end and an abutment member that is movable relative to the axle portion and the structural member, as taught by Juy, in order to provide an easily manipulated release mechanism. It would also have been obvious to replace the first locking member portion of Ripa (and integral threaded hole in the closed bore dropout) with an unthreaded hole having a removably fixed locking mechanism portion that is internally threaded (and that does not require a second locking mechanism on the axle to stay in place), as taught by Schlanger (illustrated in Figure 8B of Schlanger), in order to facilitate removal of the first locking member portion for replacement or repair.
Regarding claims 2, 12, and 13, the first and second structural members of Ripa each comprise a bicycle fork leg. 
Regarding claim 4, one portion of the locking mechanism (the threaded screw end of the axle) can be releasably passed through the wheel hub.
Regarding claims 5 and 17, the quick release of Ripa includes a lever 14 and an approximately semi-circular end 15 and Juy clearly teaches a lever 5 and a cam 4 for applying longitudinal force on the axle.
Regarding claim 6, it would also have been obvious to attach the axle to the lever using a longitudinal screw, as taught by Juy, in order to removably fasten the lever. Reversing the positioning the screw and the screw hole, to position the screw on the lever attachment and the hole in the axle, 
Regarding claims 7 and 15, Juy teaches that the lever 5 can swivel with the abutment member but it has a non-rotational connection to the abutment member (lever end 4 is positioned in a slot in abutment member 3 (see Figure 1).
Regarding claim 8, Ripa shows a chamfered face for locating the bore relative to the wheel structure.  The chamfered face is on the axle portion that engages the structural member, rather than on an abutment member.  Juy teaches an intermediate abutment member 3 having a chamfered face on the abutment member 3 that engages the structural member.  It would have been obvious to chamfer abutment member of the combination of Ripa and Juy, in that it is the portion of the combination locking member that engages the structural member in order to locate the axle end relative to the structural member.
Regarding claim 10, the abutment member 3 of Juy is substantially cylindrical and has a larger diameter than the axle portion.
Regarding claim 11, Ripa is silent regarding the diameter of the axle portion.  However, it would have been obvious to make the axle portion at least 9mm in order to provide an adequately strong support for the wheel.
Regarding claims 18 and 19, Juy appears to show that camping force is applied to a radially continuous annular contact area (at 2) of the structural member.
Regarding claims 20 and 21, the axle portion cannot be detached from either the Ripa or Juy structural members without being fully withdrawn from the wheel and hub assembly due to the closed bores in the structural members.
.

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ripa teaches away from use of a clamping-style quick release.  The examiner disagrees and does not agree with applicant’s interpretation of Ripa.  As discussed previously, Ripa does not teach that the frusto-conical end is critical to the invention in that it indicates that it could be replaced by an elliptical rotary body.  Applicant indicates that Ripa intends here for the truncated cone to be replaced by an elliptical truncated cone.  That could not be Ripa’s intended structure in that if the conical end were an elliptical conical end then the axle 4 of Ripa would not be able to rotate to screw onto the threaded bore in the opposite dropout.  The examiner maintains that it appears that Ripa is instead suggesting that the truncated conical end of the axle could be replaced with an elliptical rotary body on the handle at the axle end that is of the kind that is typical of bicycle quick release mechanisms, where the handle has a rotary elliptical end that forms a cam that can be pressed against the lower dropout end of the fork.  Also, applicant’s recent translation indicates a clamping-style system is being used.  In col. 5, lines 15-20, the translation reads: “the conical bore 9 is clamped when tightening so that it is locked safely and securely despite any possibility swiveling movements, which will only minimally increase clamping friction resistance after loosening the quick-change axle 4 so it can be swiveled” and in col. 5, lines 4-25, “all 3 drawings show how the rotary lever 4 is resiliently clamped after tightening”.  It is not clear why the handle 15 would ever be rotated to the 90 angle shown in Figure 2 if not to relieve clamping pressure by a not entirely round end 17.  Extending the handle out to the side would only make It less useful for rotating the axle 4 so it can be screwed into the closed fork end 5.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        


/ab/